DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0305421 (Sekizawa et al. in view of JP 2003-291615 (Masaki et al).
With regards to claim 3, Sekizawa et al. discloses a road surface condition device comprising, as illustrated in Figures 1-6, a road surface state determination apparatus (e.g. entire system as illustrated in Figure 1) comprising a plurality of tire-side devices 1 to be attached individually to a plurality of tires 3a-3d,31 of a vehicle (as observed in Figure 1); each of the tire-side devices including a vibration detection unit 11 that outputs a detection signal corresponding to a magnitude of vibration of the tire (paragraph [0024]; Figure 2); a waveform processing unit 12 that generates road surface data representing a road surface state appearing in a waveform of the detection signal (paragraph [0026]; Figure 2); a first data communication unit 13 that transmits the road surface data (paragraphs [0025],[0027]; Figure 2); a vehicle-body-side system 2 including a second data communication unit 21 that receives the road surface data transmitted from the first data communication unit (paragraph [0037]; Figure 2); a road surface determination unit 22 that determines, based on the road surface data, a road surface state of a road surface on which the vehicle travels (paragraphs [0040]-[0042]; Figure 2).  (See, paragraphs [0019] to [0071]).
The only difference between the prior art and the claimed invention is the plurality of tire-side devices are configured to receive the road surface data from each other such that each of the plurality of tire-side devices transmits, to the vehicle-body-side system, road surface data including the road surface data received from another of the plurality of tire-side devices through communication.
	Masaki et al. discloses Masaki et al. discloses a detection system comprising, as illustrated in Figures 1-4, a plurality of tire-side devices 14a-14f (e.g. sensor units) to be attached individually to a plurality of tires 13a-13f of a vehicle (Figure 1); a first data communication unit 22,18 (e.g. antenna with transmitting circuit) for transmitting detection data; a vehicle-body-side system 15 (e.g. monitor device) including a second data communication unit 31,32 (e.g. antenna with receiving circuit) for receiving the detection data; the plurality of tire-side devices are configured to receive the road surface data from each other such that each of the plurality of tire-side devices transmits, to the vehicle-body-side system, road surface data including the road surface data received from another of the plurality of tire-side devices through communication (paragraphs [0021],[0041],[0052]; Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the plurality of tire-side devices are configured to receive the road surface data from each other such that each of the plurality of tire-side devices transmits, to the vehicle-body-side system, road surface data including the road surface data received from another of the plurality of tire-side devices through communication as suggested by Masaki et al. to the system of Sekizawa et al. to have the ability to provide transferrable data among the plurality of tire-side devices for a better and cost effective road surface state determination system.  (See, paragraph [0053] of Masaki et al.).

Allowable Subject Matter
Claims 1-2 and 4 are allowable over the prior art of record.

Response to Amendment
Applicant’s arguments with respect to claim 3 has been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861